DETAILED ACTION
	Claims 1-20 are pending.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Murashova (“Preparation of crystal structure of sodium calcium orthovanadate pyrovanadate, Na3Ca2(VO4)(V2O7)” Zhurnal Neorganicheskoi Khimii (1988) in view of Takeuchi et al. (US 2008/0138707).
	Regarding claims 1-3, Murashova teaches a vanadium oxide compound (nanobelt) formed by mixing sodium carbonate, calcium carbonate, and ammonium vanadate and heating at 650 C to yield Na3Ca2(VO4)(V2O7) (V oxidation state +5) (abstract).  Murashova does not teach heating the substance in a sealable vessel.   However, Takeuchi teaches that metal vanadium oxides can be formed in a heat sealed vessel (par. 22).  Therefore, it would have been obvious to one of ordinary skill in the art to use a .
	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Murashova and Takeuchi as applied above, further in view of Nair (US 2016/0006028).
	Regarding claim 5, the Murashova combination does not teach that the sealed vessel is an autoclave.  However, Nair teaches that an autoclave is a suitable apparatus to heat metal vanadium oxide precursors (par. 62).  Therefore, it would have been obvious to one of ordinary skill in the art to use an autoclave in the Murashova combination because Nair teaches that such an apparatus is suitable for making metal vanadium oxide complexes.
	Allowable Subject Matter
Claims 11-20 are allowed.
	The following is an examiner’s statement of reasons for allowance:
Claim 11 recites a NaCaVO composition for a cathode.
Murashova teaches an NaCaVO composition for a catalyst, but does not disclose that it is usable as a cathode (abstract).
Claims 4 and 6-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729